Boardman, J.:
This action was first tried before a justice of this court without a jury. The judgment rendered upon that decision was reversed upon the facts and a new trial granted. It was then the duty of this court to review the findings of facts and to reverse if it *17believed them erroneous. The case has been again tried, this time before a jury, and a verdict rendered for the plaintiff. An appeal is now taken from an order of the court refusing to grant a. new trial. A different rule now controls the disposition of this last appeal. Before, we were at liberty to weigh the evidence and judge for ourselves whether it was rightly decided. Now, if we find any evidence from which the jury might have legally inferred a marriage between intestate and the plaintiff, in May, 1863, she was entitled to have that issue submitted to the jury. This distinction between a trial by the court and a trial by a jury is too well established to need citations of authorities. The verdict of vhe jury as to any matter properly submitted is conclusive, in the absence of passion, prejudice or corruption.
After a decision in plaintiff’s favor first by a learned justice of this court and afterwards by the verdict of a jury, it would be unreasonable to suppose there was no evidence upon which such verdict could stand. In fact the reading of the evidence shows a very considerable amount of evidence which legitimately tends to establish a marriage in May, 1863. A good part of it consists of the declarations and conduct of the parties. Some of this evidence is very weak and some of it uncertain in its significance. The inferences that might he drawn therefrom are seriously attacked by the proof of the later marriage and by the execution by the plaintiff, just prior thereto, of an ante-nuptial contract, reciting therein that she and the intestate were about to be married. This conduct, so inconsistent with the theory and allegation of a marriage many months before, is answered by intestate’s declarations showing possible motives therefor. Some new evidence is produced on the second trial on behalf of the plaintiff, which if believed by the jury would, and doubtless did strengthen her case. But it is not for us now to indicate any opinion upon the weight of evidence or the correctness of the verdict. It is sufficient to say it was a question of fact properly submitted to the jury upon competent evidence. Their verdict concludes us upon the facts.
The appellants, however, insist that the plaintiff cannot maintain this action because the right of action is only given by statute to legatees and next of kin (2 R. S., 114 [Edm. ed., 118], §§ 9 and 10), which provides that the administrator “ shall be liable ” in such *18cases for distributive share, “ to such action as the case may require at the suit of the legatee or next of kin ” entitled to distributive share of estate. The widow is not strictly one of the next of kin, and’So it is contended she has no right of action given her for her distributive share.
The cases which hold that the widow is not next of kin relate to her right to take as distributee of the estate. (Murdock v. Ward, 67 N. Y., 387; Garrick v. Camden, 14 Vesey, Jr., 372; Dickins v. N. Y. C. R. R., 23 N. Y., 158; Luce v. Dunham, 69 id., 36; reversing S. C., 7 Hun, 202; Keteltas v. Keteltas, 72 N. Y., 312.) In these and other similar cases the question was : Can the widow take a share of the estate under the designation of next of kin ? and it was held she could not. . This relates to the right.
In the case under consideration the question is, can the widow, under the designation of next of kin in the statute, maintain an action to recover a distributive share of an estate which the statute clearly gives her ? This relates to the remedy and will be controlled by the object and intent of the statute.
By section 42 of 2 Revised Statutes, 90, it is provided that “ any creditor who may have neglected to present his claims as aforesaid, may, notwithstanding, recover the same in the manner prescribed by law of the next of kin and legatees of the deceased, to whom any assets shall have been paid or distributed.”
Hhder this statute it was held that the words “ next of kin,” were not used in their strict legal sense of blood relatives, but were plainly intended to include all those who had received assets of the estate and, therefore, included the widow. Therefore the widow was held liable in an action against her under said section. (Merchants’ Ins. Co. v. Hinman, 15 How. Pr., 182.) Upon appeal to the General Term, the decision of. the Special Term was affirmed in the respect stated. (S. C., 34 Barb., 410.) This case is recognized as properly decided in Murdock v. Ward (67 N. Y., 390), where the opposite rule is applied to a case for distribution.
The distinction between the two cases is also quite elaborately discussed by Sutherland, J., in Slosson v. Lynch (N. Y. General Term, 28 How. Pr., 417, 422), in Dewey v. Goodnough (56 Barb., 58); Foster, J., making the same distinction, says: “ Where the statute is intended to enforce a clear moral obligation * * * *19it is enough if the case be within the spirit of the statute,” citing Merchants’ Ins. Co. v. Hinman (supra).
Without further reference to authorities, we conclude it was the spirit and intent of the statute to give all - persons entitled to a distributive share in the hands of an administrator a right of action therefor. Hence it must follow that this action was properly brought by the widow against the administrators, defendants.
The evidence of Mrs. Remington was excessively weak. It can scarcely be considered evidence of anything. Still it would have been proper for the plaintiff to have proved that her husband was applied to on Sunday, May 24, 1863, to go down to the tavern and marry a couple. Such evidence, in connection with the age and personal appearance of the person applying, would have corroborated the plaintiff’s case. The attempt was made, but a rigid cross-examination betrayed the weakness, if not worthlessness, of the evidence given. We do not see, however, that any error was committed in the admission of such testimony, for which a new trial should be granted. No other grounds of error are urged.
The order denying a motion for a new trial should, therefore, be affirmed, with costs.
Present — Learned, P. J., Bocees and Boardman, JJ.
Order affirmed with costs.